Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (CN 203607300). With regard to Claims 1 and 11, Zheng discloses a key structure comprising: a base plate (6) comprising an upper surface (Fig. 3) and a bottom surface (Fig. 3) and having a first accommodation hole (Fig. 2) and two second accommodation holes (Fig. 2) penetrating through the upper surface and the bottom surface; a switch (2) disposed on the base plate and passing through the first accommodation hole; two fixing bases (ends of 4) respectively disposed on the base plate and passing through the two second accommodation holes, wherein each of the two fixing bases has a guiding channel (Fig. 3); two movable members (5) each disposed in one guiding channel of the two fixing bases; and a keycap (1) disposed on the switch and two movable members; wherein, each of the two fixing bases comprises a first portion (top of 4) protruded from the upper surface and a second portion (403) protruded from the bottom surface, and a projection area (part of L-shaped area protruding from the top of 4, Fig. 2) of the first portion in a direction perpendicular to the upper surface is not greater than a projection area (distal end of 403 which extends upwards, Fig. 1) of the second portion in a direction perpendicular to the bottom surface. The method limitations are deemed inherent.
With regard to Claim 2, Zheng discloses each of the two fixing bases comprising a plurality of first stopping surfaces (401) facing the bottom of each of the two fixing bases, and each of the two movable members comprises a body (502) and a plurality of protrusions (504) radially protruded from a side surface of the body; when the keycap is located at a non-pressed position, the protrusions lean on the first stopping surfaces.
With regard to Claims 3 and 12, Zheng discloses each of the two fixing bases comprising a plurality of hooking portions (Fig. 3); when the two fixing bases are disposed on the base plate, the hooking portions are coupled to the upper surface. The method limitations are deemed inherent.
With regard to Claims 4 and 13, Zheng discloses each of the hooking portions comprising a cantilever (Fig. 3) and a hook (Fig. 3); when the two fixing bases are disposed on the base plate, the cantilever passes through a corresponding second accommodation hole, and the hook is hooked onto the upper surface. The method limitations are deemed inherent.
With regard to Claim 5, Zheng discloses the hook comprising a bevel (Fig. 3) corresponding to an edge of the corresponding second accommodation hole.
With regard to Claim 6, Zheng discloses a projection area of the first portion other than the hooking portions in the direction perpendicular to the upper surface being located within a corresponding second accommodation hole.
With regard to Claim 7, Zheng discloses each of the two fixing bases comprising a plurality of stopping portions (401); when the two fixing bases are disposed on the base plate, the stopping portions lean on the bottom surface.
With regard to Claims 8 and 14-15, Zheng discloses a balance rod (3) comprising a pivot rod (301) and two guide rods (302) connected to two ends of the pivot rod; wherein each of the two fixing bases further has a pivot hole (Fig. 3), each of the two movable members comprises an engaging portion (Fig. 3) and has an accommodation groove (Fig. 3), the engaging portion is disposed in the accommodation groove, the pivot rod is inserted into two pivot holes of the two fixing bases, and the two guide rods respectively pass through two accommodation grooves of the two movable members, and are engaged with two engaging portions of the two movable members. The method limitations are deemed inherent.
With regard to Claim 9, Zheng discloses each of the stopping portions comprising a second stopping surface (Fig. 3) into which the pivot hole is indented.
With regard to Claim 10, Zheng discloses the pivot hole having a curved surface (Fig. 3) corresponding to a shape of the pivot rod.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses key structures, similar to Applicant’s claimed invention, having base plates, switches and fixing bases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833